Citation Nr: 0735170	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinea versicolor, tinea pedis.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.

3.  Entitlement to service connection for arthritis, claimed 
as degenerative joint disease or arthritis throughout the 
body.

4.  Entitlement to service connection for pinched nerve or 
arthritis of the neck.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
transitional vertebrae and low back disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left wrist and hand condition.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coughing and a respiratory disease secondary to exposure to 
herbicides.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disease of the penis, claimed as chloracne secondary to 
exposure to herbicides.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disease of the right side of the back, claimed as 
chloracne secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to July 1983 
with nearly 10 years and 10 months of prior active service, 
reportedly beginning in July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A June 2003 rating decision denied entitlement to a 
disability rating in excess of 10 percent for tinea 
versicolor/tinea pedis, and denied entitlement to service 
connection for arthritis throughout the body, pinched nerve 
of the neck, transitional vertebrae and low back disability, 
bilateral knee disability, residuals of a left wrist and hand 
condition, and respiratory disease.  A notice of disagreement 
with this decision was received in July 2003, a statement of 
the case was issued in June 2004, and a substantive appeal 
was received in July 2004.

A September 2004 rating decision denied entitlement to a 
disability rating in excess of 10 percent for bilateral pes 
planus, and denied entitlement to service connection for a 
skin disease of the penis and a skin disease of the right 
side of the back, both claimed to be chloracne secondary to 
herbicide exposure.  A notice of disagreement with this 
decision was received in May 2005, a statement of the case 
was issued in June 2005, and a substantive appeal was 
received in June 2005.

The issue of entitlement to an increased rating for tinea 
versicolor / tinea pedis, the issues of entitlement to 
service connection for arthritis throughout the body and 
pinched nerve of the neck, and the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for transitional vertebrae 
/ low back disability, bilateral knee disability, residuals 
of a left wrist and hand condition, and coughing / 
respiratory disease secondary to exposure to herbicides are 
all addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected pes planus is manifested 
by no more than moderate pes planus with pain on the use of 
feet bilaterally.

2.  A March 1999 Board decision denied entitlement to service 
connection for skin disease secondary to herbicide exposure; 
the veteran was notified of his appellate rights, but did not 
appeal.

3.  Evidence received since the March 1999 Board decision is 
not cumulative of the evidence of record at the time of the 
March 1999 denial, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran is already service connected for the 
diagnosed skin disease of tinea versicolor, in addition to 
tinea pedis and tinea manus of the left hand associated with 
tinea versicolor.

5.  The veteran does not currently suffer from chloracne, 
including in his genital region and on the right side of his 
back; the veteran does not currently suffer from any skin 
disease related to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5276 
(2007).

2.  The March 1999 Board decision, which denied entitlement 
to service connection for skin disease secondary to herbicide 
exposure, is final.  38 U.S.C.A. § 7104 (West 2002).

3.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for chloracne 
affecting the penis and affecting the right side of the back, 
secondary to herbicide exposure.  38 U.S.C.A. § 5108, (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  The criteria for entitlement to service connection for 
chloracne involving the penis secondary to herbicide 
exposure, or any other skin disease not already subject to a 
prior grant of service connection, have not been met.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  The criteria for entitlement to service connection for 
chloracne involving the right side of the back secondary to 
herbicide exposure, or any other skin disease not already 
subject to a prior grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria with 
regard to the issues addressed on the merits in the following 
decision.  With regard to the veteran's claim of entitlement 
to an increased rating for bilateral pes planus, the claimant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought in a letter dated 
July 2004.  With regard to the veteran's claims of 
entitlement to service connection for a skin disease of the 
penis and a skin disease of the right side of the back, both 
claimed as chloracne secondary to herbicide exposure, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought in a 
letter dated February 2004.

Moreover, in the February 2004 and July 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that both letters were 
sent to the appellant prior to the September 2004 rating 
decision denying the contemplated claims.  The VCAA notices 
were therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The February 2004 and July 2004 letters each notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
the claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes, as discussed above, that the RO did furnish the 
appellant with VCAA notice letters notifying him to submit 
evidence detailing the nature and history of the claimed 
disabilities.  In any event, with regard to the claims for 
service connection in this case, as the Board finds below 
that service connection is not warranted, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.  To the extent that the 
Dingess notice requirements may be argued to apply to the 
increased rating claim decided below, the Board finds no 
prejudice to the veteran in this case as the severity of the 
veteran's disability is documented in VA treatment records 
and has been evaluated in an August 2004 VA examination 
associated with this appeal; neither the veteran nor his 
capable representative have suggested that any additional 
evidence exists regarding the claimed disability.

Furthermore, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet.App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006)).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

As discussed in the remand section below, several of the 
veteran's claims on appeal were not addressed with proper 
VCAA notice in light of Kent, and appropriate curative action 
is required.  The Board finds, however, that with regard to 
the veteran's claims of entitlement to service connection for 
skin diseases associated with exposure to herbicides, 
possible deficiencies in the VCAA notice in light of Kent are 
not prejudicial to the veteran.  Significantly, the RO does 
not appear to have processed these claims as having been 
contemplated in a prior final denial; neither the April 2004 
VCAA letter nor any of the adjudication of these claims 
refers to them having been previously denied.  However, a 
March 1999 Board final decision denied a claim which appears 
to have contemplated the veteran's recently asserted claims 
involving skin disease due to herbicide exposure.  In any 
event, there is no prejudice to the veteran from any possible 
error in this respect as the RO essentially reopened the 
issues as new claims, affording the veteran the more 
favorable of the possible types of review.  In light of the 
RO's action being favorable to the veteran with regard to 
reopening his claims to adjudicate them on the merits, and as 
the Board also reopens these claims and decides them on the 
merits below, there can be no prejudice to the veteran from 
any arguable deficiency in the provision of notice required 
by Kent in this case.

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The veteran 
was afforded a VA examination in connection with the claims 
decided below in August 2004.  The Board observes that the 
August 2004 examination report indicates that the claims 
folder was not available for the examiner's review.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet.App. 384, 394 (1993).  The issues resolved in this 
Board decision include an appeal for an increased rating for 
which the determinative evidence is that which pertains to 
the veteran's symptoms during the appeal period.  All of the 
pertinent evidence in this regard was available to the August 
2004 examiner as the examination report explains that review 
of the veteran's VA treatment records was completed; no 
objective competent evidence pertinent to the veteran's 
symptoms is contained in the claims folder other than what is 
included in the veteran's VA treatment records.

The other issues resolved in this Board decision are two 
claims of entitlement to service connection for chloracne, 
and these claims are resolved by a finding that the veteran 
does not currently suffer from the claimed skin disease of 
chloracne.  The August 2004 VA examination report's findings 
in this respect are probative and adequate upon inspection of 
the veteran's skin and review of his recent medical records.  
The Board notes that, to the extent that the August 2004 VA 
examination report may be said to fail to address any other 
observed skin pathology, there is no prejudice to the veteran 
as the veteran is already service connected and compensated 
for his diagnosed skin diseases.  The Board finds that no 
useful purpose would be served by remanding for additional 
medical examinations or clarification under the circumstances 
of this case.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.

Increased Rating

The present appeal involves the veteran's claim of 
entitlement to a higher disability rating for his service 
connected bilateral pes planus.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected pes planus has been rated by 
the RO under the provisions of Diagnostic Code 5276.  Under 
the provisions of this code, a 10 percent rating is assigned, 
regardless of whether the condition is unilateral or 
bilateral, for moderate pes planus with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet.  
A 20 percent rating for unilateral pes planus or a 30 percent 
rating for bilateral pes planus is assigned for severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires pronounced pes planus manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The veteran was afforded a VA examination in association with 
this appeal in August 2004.  Most significantly, the 
corresponding examination report shows the examining 
physician's competent clinical finding that the veteran's pes 
planus was "not consistent [with] more than mildly 
symptomatic pes planus."  The examiner reported that there 
were "No degenerative changes on x-ray."

The August 2004 VA examination report probatively shows that 
the veteran's bilateral pes planus may not be characterized 
as "severe" so as to meet the criteria for a rating in 
excess of 10 percent.  There is no objective evidence of 
marked deformity (pronation, abduction, etc.). The examiner 
noted "mild tenderness" in both feet and noted the 
veteran's subjective description of his feet swelling during 
the day; however, the report shows no objective findings of 
characteristic callosities, indications of swelling, nor 
accentuated pain on manipulation or use.  The Board observes 
that the veteran presented himself for the examination using 
a cane (primarily for knee pain) and with a "slightly 
antalgic" gait, but the examining physician commented that 
the veteran "when not being observed walked in exam room 
without cane and without apparent discomfort."  This 
behavior, together with the absence of any objective signs of 
"severe" pes planus, strongly suggests that the veteran 
does not experience "severe" symptoms and limitation from 
his pes planus pathology.

The August 2004 VA examination report reflects that the 
examiner had access to the veteran's pertinent recent VA 
treatment records and reviewed these for any significant 
findings regarding bilateral pes planus.  In this regard, the 
examiner identified an August 2003 consultation with a 
podiatrist regarding bilateral pes planus.  The August 2004 
VA examination report presents the examining physician's 
competent review of that prior consultation and, most 
significantly, quotes the August 2003 diagnosis as finding 
"Pes planus with ill-defined pain not reproducible on 
examination."  This further reflects that there are not 
"severe" manifestations of pes planus which are 
contemplated by the criteria for a rating in excess of 10 
percent.

Significantly, the August 2004 VA examiner commented that he 
reviewed reports of "Numerous visits for pain related to 
neck, back, and knees."  However, the examiner's review of 
the veteran's medical history revealed that "other than the 
podiatry visit [in August 2003], foot pain does not seem to 
be a focus of his pain concerns."  The Board notes that its 
own appellate review of the evidence in the claims folder is 
consistent with the examining physician's observation.  The 
medical evidence of record does not contain any other 
significant reports regarding the clinical features or the 
treatment of the veteran's bilateral pes planus during the 
appeal period.

Although the August 2004 VA examiner did not have direct 
access to the veteran's claims folder, the examiner did have 
access to all of the veteran's VA treatment records 
throughout the appeal period as of the time of the 
examination.  As this issue is decided through consideration 
of the severity of the veteran's pes planus symptoms, only 
recent evidence of this type and the opportunity to examine 
the veteran would be pertinent to the examining physician's 
assessment of the symptoms.  There are no private medical 
reports of record in the claims folder, thus the August 2004 
examiner's access to the veteran's VA treatment records 
provided a complete set of the pertinent medical evidence 
which would have been provided with a review of the claims 
folder.  The August 2004 VA examiner's opinion was equally 
informed as if he had access to the copies of the pertinent 
records in the claims folder itself and, therefore, the 
examination report is adequate and probative with regard to 
evaluating the veteran's bilateral pes planus.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his bilateral pes 
planus.  The Board acknowledges that this appeal contends 
that the appropriate disability ratings are greater than 
those currently assigned.  However, the Board must note that 
while lay-statements are competent to provide evidence 
regarding history and symptomatology, they are not competent 
to provide evidence regarding the clinical severity of the 
veteran's disabilities.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Only a medical professional can provide 
evidence of the clinical severity of a disease or disability.  
The Board finds that the competent evidence shows that no 
increased ratings are warranted in this case based upon the 
clinical findings of expert medical professionals and the 
objective evidence of record.  A 10 percent rating 
contemplates the criteria most nearly approximating the 
bilateral pes planus disability picture demonstrated by the 
evidence.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against assignment of any higher disability ratings for 
bilateral pes planus.  Consequently, the Board finds that the 
benefit-of-the doubt doctrine is inapplicable, and the appeal 
must be denied to this extent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

New and Material Evidence

The veteran's claims of entitlement to service connection for 
chloracne, due to exposure to herbicides, affecting the penis 
and the right side of the back might be considered to have 
been previously denied by Board decision dated March 1999.  
The March 1999 Board decision denied entitlement to service 
connection for "rash, claimed as secondary to Agent Orange 
exposure."  The veteran was informed of his appellate rights 
and did not file a notice of disagreement with this decision.  
The March 1999 Board decision is therefore final and, to the 
extent that it contemplated the veteran's current claims for 
skin disease secondary to herbicide exposure, it is the most 
recent prior final denial of the claims.  38 U.S.C.A. § 7104.  
Claims which are the subject of prior final determinations 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In December 2003, the veteran advanced claims of entitlement 
to service connection for chloracne affecting the penis and 
the right side of the back, due to herbicide exposure.  
Significantly, the RO does not appear to have processed the 
veteran's claims as having been denied in a prior final 
decision; neither the April 2004 VCAA letter nor any of the 
adjudication of these claims refers to them having been 
previously denied.  However, there is no prejudice to the 
veteran from any possible error in this respect as the RO 
essentially reopened the issues as new claims, affording the 
veteran the more favorable of the possible types of review.  
In a September 2004 rating decision, the RO denied the claims 
on the merits based upon consideration of all of the evidence 
of record.

The Board is not bound by the RO's determination and must 
nevertheless consider whether new and material evidence has 
been received to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).  The United States Court of 
Appeals for Veterans Claims (Court) has held VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet.App. 273, 283 (1996).  The March 1999 Board 
decision is the last final disallowance of these claims.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in December 
2003, the revised version of 3.156 is applicable in this 
appeal.

Briefly, in considering whether new and material evidence has 
been submitted in this case to reopen the issues involving 
entitlement to service connection for chloracne due to 
herbicide exposure, the Board observes that an August 2004 VA 
examination report addressing this claim has been added to 
the record.  The August 2004 VA examination was conducted to 
evaluate the veteran's latest contentions to the effect that 
he experiences a distinct symptomatology affecting his penis 
and the right side of his back which he distinguishes from 
symptoms of service-connected skin disease he experiences on 
other parts of his body.  Under the particular circumstances 
of this case, and assuming the veteran's latest assertions 
and clarifications to be credible, the Board believes that 
appellate review of this claim on the merits is warranted.  
The claims of entitlement to service connection for chloracne 
on the penis and on the right side of the back, therefore, 
are reopened.  38 C.F.R. § 3.156.

Service Connection

This case involves claims of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for a 
skin disease affecting the right side of the back and 
affecting his genital region; the veteran specifically 
asserts that these areas manifest chloracne in multiple 
statements, including in March 2004 correspondence, due to 
Agent Orange exposure.

The veteran contends this disease resulted from herbicide 
exposure during his Vietnam service.  Under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  According to 
the veteran's service records, he served in the Republic of 
Vietnam during the Vietnam Era, therefore, his exposure to 
toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the veteran's claimed skin disease that matches 
any disease listed in 38 C.F.R. § 3.309(e).  Significantly, 
an August 2004 VA examination report specifically rules out a 
diagnosis of chloracne based upon physical examination of the 
veteran, the veteran's own reported history, and review of 
the veteran's VA treatment records.  The Board notes that the 
veteran's VA medical records show that the veteran's skin was 
evaluated in April 2003; after being assessed as "exema 
[sic]," subsequent April 2003 evaluation diagnosed the 
veteran with tinea versicolor, tinea pedis, and tinea manus.  
No other pertinent diagnosis was provided and, during a May 
2003 Agent Orange examination, the veteran's skin symptoms 
were noted and contemplated when a physician concluded that 
there was "No evidence of diseases connected to Agent Orange 
at present time."  These competent medical reports 
probatively demonstrate that the veteran does not suffer from 
chloracne nor any skin disease associated with exposure to 
herbicides such as Agent Orange.

The Board notes that the veteran is currently already service 
connected for his diagnosed tinea versicolor, tinea pedis, 
and tinea manus.  No distinct skin disease presumptive linked 
to herbicide exposure has been diagnosed in the veteran.  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994); see also 61 Fed.Reg. 57586-57589 (1996).  The 
evidence shows that the veteran does not have chloracne; 
service connection for the claimed disabilities cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.  Service connection cannot be 
established for a disease without a current diagnosed case of 
the claimed disease.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Thus, service connection cannot be granted for 
chloracne in this case.

Moreover, even assuming for the sake of the veteran's 
argument that he currently suffers from one of the skin 
diseases listed in 38 C.F.R. § 3.309(e), either porphyria 
cutanea tarda or chloracne or other acneform disease 
consistent with chloracne, service connection cannot be 
warranted in this case. The diseases listed in 38 C.F.R. 
§ 3.309(e) shall be presumed service connected if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acne form 
disease consistent with chloracne, and porphyria cutanea 
tarda must have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6); see also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In this regard, the 
Board observes that there is no evidence in the pertinent 
service medical records suggesting a skin disease 
presumptively associated with herbicide exposure during the 
applicable presumptive period.  Thus, there is no objective 
competent evidence to suggest that any pertinent skin disease 
became manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent.  The Board further notes that there has 
been no suggestion, either by the veteran or by any medical 
evidence, that the veteran's skin symptoms are a 
manifestation of any other disease listed on 38 C.F.R. § 
3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).  In this case, however, it is 
significant that the veteran has already been awarded service 
connection for symptoms of skin disease generally throughout 
his body.  An April 1994 rating decision awarded the veteran 
service connection for "tinea versicolor; tinea pedis" and 
a 10 percent rating is currently in effect from December 
1993.  The April 1994 rating decision contemplates tinea 
versicolor of the veteran's skin generally, and expressly 
refers to symptoms documented on the chest, neck, and back 
along with tinea pedis of the feet.  The veteran has also 
more recently been awarded a separate 10 percent rating for 
tinea manus of the left hand, associated with tinea 
versicolor.  Thus, the veteran's diagnosed skin pathology is 
already broadly recognized as service-connected.  The 
objective competent medical evidence shows that, despite the 
veteran's belief to the contrary, there is no distinct skin 
pathology of chloracne nor is there any other shown skin 
pathology associated with exposure to herbicides.

No useful purpose would be served by further discussing the 
evidence in this case with regard to the question of whether 
the veteran is entitled to service connection for a skin 
disease related to service as it is apparent that the veteran 
has already established recognized service-connection for his 
diagnosed skin pathologies on a direct basis.  To the extent 
that the veteran has claimed additional entitlement to 
service connection for the distinct pathology of chloracne 
due to herbicide exposure, involving the right side of his 
back and involving his genital area, the preponderance of the 
evidence is against the claims.  The Board acknowledges that 
the veteran himself is asserting that he suffers from 
chloracne, as expressed in statements including his March 
2004 correspondence.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  The competent medical evidence in this case shows 
that the veteran does not have chloracne.

Service connection is already in effect for the veteran's 
diagnosed skin diseases.  Service connection is not further 
warranted for any distinct skin pathology, including claimed 
chloracne, on the basis of exposure to herbicides; the 
evidence shows that the veteran does not currently have any 
skin disease determined to be associated with exposure to 
herbicides.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

No rating in excess of 10 percent is warranted for bilateral 
pes planus.  Service connection is not warranted for claimed 
chloracne affecting the penis and the right side of the back.  
To these extents, the appeal is denied.


REMAND

Many of the issues on appeal in this case have been affected 
by some confusion in the administration of VCAA notice to the 
veteran and, unfortunately, the Board cannot find that 
sufficient VCAA notice has been provided that would satisfy 
the law and the scrutiny of the United States Court of 
Appeals for Veterans Claims (Court).

The RO sent a letter to the veteran in February 2003 which 
appears to have been an attempt to provide VCAA notice 
concerning the issues of entitlement to service connection 
for arthritis throughout the body, a pinched nerve or 
arthritis of the neck, transitional vertebrae and low back 
disability, bilateral knee disability, residuals of a left 
wrist and hand condition, and a respiratory disease secondary 
to exposure to herbicides.  This February 2003 letter 
referred the veteran to a November 1998 rating decision 
which, according to the February 2003 letter, had previously 
denied the veteran's service connection claims for the back 
disability, knee disability, and left wrist disability.  
However, the only November 1998 rating decision of record did 
not address any of the referenced pertinent issues.  In fact, 
the veteran was previously denied service connection in 
regard to the specified claims in rating decisions dated 
January 1984 and November 1984.  Thus, it appears that the 
February 2003 notice to the veteran was incorrect and, 
furthermore, it is not clear that the RO's adjudication of 
the veteran's petition to reopen these claims considered 
whether any evidence submitted between the 1984 and 1998 
rating decisions might have constituted new and material 
evidence relevant to the veteran's claims.

Additionally, the February 2003 letter suggests that the 
veteran's claim of entitlement to service connection for a 
respiratory disease secondary to exposure to herbicides was 
not previously denied.  This issue was not listed in the 
February 2003 letter with the issues described as having been 
previously denied, but was instead included with other issues 
presented as new claims and not requiring the submission of 
new and material evidence to reopen a prior denial.  This is 
problematic, however, because the veteran was actually 
previously denied entitlement to service connection for the 
claimed respiratory disease in an April 1997 rating decision.  
Indeed, the RO's recent June 2003 rating decision adjudicated 
the claim of entitlement to service connection for a 
respiratory condition as one which was subject to a prior 
final denial and "confirmed and continued the previous 
denial."  It is not entirely clear from the record whether 
the RO considered the issue to be reopened, or found that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet.App. 1 (2006) which addressed the 
appropriate VCAA notice to be provided in new and material 
evidence cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006)).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

The Board further notes that the February 2003 letter sent to 
the veteran makes only a passing reference to the veteran's 
claims of entitlement to service connection for arthritis 
throughout the body and a pinched nerve in the neck; adequate 
complete VCAA notice is not provided regarding these issues.  
The Board finds that the February 2003 letter was inadequate 
in providing correct and proper VCAA notice; thus appellate 
review is not yet appropriate for any of the issues for which 
the letter was relied upon.

The Board is also unable to find that any VCAA letter has 
been sent to the veteran to address the issue of entitlement 
to a disability rating in excess of 10 percent for tinea 
versicolor, tinea pedis.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this claim is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements for all issues 
which remain on appeal in this case.  The 
veteran should be furnished with an 
appropriate VCAA letter, in accordance 
with the guidance of the recent Kent 
decision concerning VCAA notice in cases 
involving new and material evidence, 
regarding the service connection issues 
remaining on appeal which have been 
subject to prior final denials.  The 
veteran should also be furnished with an 
appropriate VCAA letter in accordance with 
the guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


